—Judgment, Supreme Court, New York County (Edith Miller, J.), entered October 26,1995, which denied petitioner landlords’ application pursuant to CPLR article 78 to annul respondent agency’s determination that the subject housing accommodation is subject to rent control and fixing the maximum legal rent at $104.60, unanimously affirmed, without costs.
Petitioners failed to demonstrate any decontrolling event. Respondent’s determination of the maximum 1970 rent for the apartment was based upon the application of regulatory adjustments to the base rent of $39.60 appearing on the initial registration form filed by the landlord with the Office of Price Administration, and properly disallowed any other increase, prior or subsequent to the base date, because of the continuing failure to register the apartment since the tenant took occupancy in 1966, or to apply for and provide respondent with information to support any rent increases (see, New York City Rent and Eviction Regulations [9 NYCRR] § 2201.1 [b], [e]; § 2202.3 [b] [2]; § 2203.7). Nor is there merit to petitioner’s claim that respondent was arbitrary and capricious in not accepting their settlement agreement with the tenant (9 NYCRR 2200.15). Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.